Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. CONTINUED EXAMINATION UNDER 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.


II. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 06/03/2021, in which:claims 1 is amended; and claims 18-20 are added; and the rejections of the claims are traversed. Claims 1-20 are currently pending and an Office Action on the merits follows. 


III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 4-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al.  US 20160042694 in view of Lim et al. US 20160104424 hereinafter “Lim2”.

Consider claim 1. A pixel circuit (fig 1 fig 4 fig 7), comprising:
 a light-emitting element (OLED para 0064 EL fig 1 fig 4 fig 7) , a data writing sub-circuit ( Para 0069 switching transistor TS fig 1 fig 4 fig 7)  , a storage sub-circuit ( Para 0070 storage capacitor Cst fig 1 fig 4 fig 7) and a driving transistor ( Para 0068 driving transistor TD fig 1 fig 4 fig 7), 
wherein the driving transistor is a double-gate transistor (Para 0068 driving transistor has double gate structure. Also see fig 1 4 and 7), the double-gate transistor comprises a top gate, a bottom gate, a first electrode and a second electrode (Para 0068 first electrode second electrode and top and bottom gate fig 3 23 24 first and second electrodes [0104]); 
the data writing sub-circuit is connected to a gate line a data line and the top gate of the driving transistor (fig 1 fig 4 fig 7 TS is connected data line DATA, gate line GW, and to top gate of driving transistor TD), and is configured to switch on or switch off a connection between the data line and the top gate of the driving transistor under a control of the gate line (fig 1 fig 4 fig 7 TS gate is connected to gate line GW),
the storage sub-circuit is connected to the top gate of the driving transistor, and is configured to control a potential of the top gate of the driving transistor (fig 1 fig 4 fig 7 Cst  is directly connected to  gate to top gate of driving transistor TD),
the bottom gate of the driving transistor is connected to a first voltage input end (fig 1 fig 4 fig 7 bottom gate of driving transistor TD is connected to ELVDD and VREF via nodes N2); the first electrode of the driving transistor is connected to a power voltage input end (fig 1 fig 4 fig 7 the first electrode of driving transistor TD is connected to ELVDD), the second electrode of the driving transistor is connected to a first electrode of the light-emitting element (fig 1 fig 4 fig 7 the second electrode of driving transistor TD is connected to EL); the first voltage input end is configured to input a first voltage(fig 1 fig 4 fig 7 bottom gate of driving transistor TD is connected to ELVDD and VREF via nodes N2. See fig 2 and fig 6 fig 8 for voltage input at N2);
a second electrode of the light-emitting element is connected to a second voltage input end; the second voltage input end is configured to input a second voltage (fig 1 fig 4 fig 7 the second electrode of OLED EL is connected to ELVSS).
Lim however does not disclose the driving transistor directly connected to a first voltage input end; wherein an area of the bottom gate is greater than an area of an orthographic projection of the top gate onto a place where the bottom gate is located.
Lim2 however discloses driving transistor directly connected to a first voltage input end (see fig 9 where the bottom gate of driving transistor TR1 is directly connected to BIAS [0025] [0044 [0120]. Also see fig 10 [0135]) wherein an area of the bottom gate is greater than an area of an orthographic projection of the top gate onto a place where the bottom gate is located (see fig 8 where bottom gate is 320 and top gate is 345. As shown in the figure the bottom gate area is greater than top gate)
driving transistor directly connected to a first voltage input end and wherein an area of the bottom gate is greater than an area of an orthographic projection of the top gate onto a place where the bottom gate is located. Furthermore, both Lim and Lim2 use and disclose similar functionality (i.e. driving and OLED pixel circuit with a double gate drive transistor) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Lim2 also discloses that the advantage of high resolution image and high pixel density using the driving transistor [0051-0052]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the driving transistor is a P-type transistor (Lim Para 0063 P-MOS transistors used in pixel circuit), and the first voltage is a positive voltage (see Lim timing diagrams for node N2 in fig 2 fig 6 fig 8).

 the pixel circuit according to claim 1, wherein the data writing sub-circuit comprises a data writing transistor (Lim TS switching transistor fig 1 fig 4 fig 7), a gate of the data writing transistor is connected to the gate line  (Lim TS switching transistor gate connected to gate line GW fig 1 fig 4 fig 7), a first electrode of the data writing transistor is connected to the data line (Lim TS switching transistor gate connected to data line DATA fig 1 fig 4 fig 7), and a second electrode of the data writing transistor is connected to the top gate of the driving transistor (Lim TS switching transistor is connected to TD top gate  fig 1 fig 4 fig 7).

Consider claim 5. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the storage sub-circuit comprises a storage capacitor( Lim Para 0070 storage capacitor Cst fig 1 fig 4 fig 7); a first end of the storage capacitor is connected to the top gate of the driving transistor ( Lim Para 0070 storage capacitor Cst connected to top gate  via node N1 fig 1 fig 4 fig 7), a second end of the storage capacitor is connected to the second electrode of the driving transistor (Lim Para 0070 storage capacitor Cst connected to TD electrode  via node N3 fig 1 fig 4 fig 7).

Consider claim 6. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the pixel circuit further comprises a light-emitting control sub-circuit (Lim fig 7 TE2); the light-emitting control sub-circuit is connected to a light-emitting control end (Lim fig 7 TE2 connected to EM), the second electrode of the driving transistor and the first electrode of the light-emitting element (Lim fig 7 TE2 connected to TD and EL), and is configured to switch on or switch off a connection between the second electrode of the driving transistor and the first electrode of the light-emitting element under a control of the light-emitting control end (Lim fig 7 TE2 connected between  TD and EL and is controlled by EM).

 the pixel circuit according to claim 6, wherein the light-emitting control sub-circuit comprises a light-emitting control transistor (Lim fig 7 TE2 connected to EM), a gate of the light-emitting control transistor is connected to the light-emitting control end (Lim fig 7 TE2 connected to EM), a first electrode of the light-emitting control transistor is connected to the second electrode of the driving transistor (Lim fig 7 first electrode of TE2 connected to second electrode of TD), and a second electrode of the light-emitting control transistor is connected to the first electrode of the light-emitting element (Lim fig 7 second electrode of TE2 connected to first electrode of EL).

Consider claim 8. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the light-emitting element is an organic light-emitting diode (OLED) (Lim Para 0064 OLED).

Consider claim 9. Lim as modified by Lim2 discloses the pixel circuit according to claim 7, wherein the data writing transistor and the light-emitting control transistor are both P-type transistors (Lim Para 0063 P-MOS transistors used in pixel circuit).

Consider claim 10. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the double-gate transistor is a P-type transistor (Lim Para 0063 P-MOS transistors used in pixel circuit), and the first voltage is a constant positive voltage having a high voltage value (Lim fig 2 fig 6 and fig 8 see positive voltage at node N2).

Consider claim 13. Lim as modified by Lim2 discloses the method of driving a pixel circuit, applied to the pixel circuit according to claim 1, wherein the method comprises:
 in each display period, in a driving phase, inputting, by the first voltage input end, the first voltage to the bottom gate of the driving transistor (Lim see fig 1 fig  4-5 fig 7 and timing diagram fig 2 fig 6 fig 8 voltage at N2),under a control of a first gate line, writing, by the data writing sub-circuit, into the top gate of the driving transistor a data voltage output by the data line  (Lim see fig 1 fig  4-5 fig 7 and timing diagram fig 2 fig 6 fig 8 voltage GW controls TS to provide DATA to top gate of TD), and controlling, by the storage sub-circuit, a potential of the top gate of the driving transistor, to turn on the driving transistor to drive the light-emitting element to emit light  (Lim see fig 1 fig  4-5 fig 7 and timing diagram fig 2 fig 6 fig 8 Cst control potential of top gate of TD see Cst connected to TD via Node N1).

Consider claim 14. Lim as modified by Lim2 discloses the method of driving a pixel circuit according to claim 13, wherein the pixel circuit further comprises a light-emitting control sub-circuit (Lim fig 7 TE2 connected between  TD and EL and is control by EM), and the driving phase comprises a data writing period and a light-emitting period in sequence (Lim fig 7 and timing diagram  fig 8 PD2 PD4 para 0149) , and the method of driving the pixel circuit comprises: in the driving phase (Lim fig 7 and timing diagram  fig 8 PD2 data writing period PD4 emission period para 0149) , 
in the data writing period (Lim fig 7 and timing diagram fig 8 PD2 data writing period PD4 emission period para 0149),
inputting, by the first voltage input end, the first voltage to the bottom gate of the driving transistor (Lim see fig 8 Node N2)
outputting, by the data line, the data voltage (Lim fig 8 Vdata), 
under the control of the gate line, writing, by the data writing sub-circuit, the data voltage into the top gate of the driving transistor (Lim fig 8 Vdata) voltage GW controls TS to provide DATA to top gate of TD),
 maintaining, by the storage sub-circuit, the potential of the top gate of the driving transistor, and (Lim see fig 7 and timing diagram fig 8 Cst control potential of top gate of TD see Cst connected to TD via Node N1).

under a control of a light-emitting control line, switching off the connection between the second electrode of the driving transistor and the first electrode of the light-emitting element by the light-emitting control sub-circuit (Lim fig 7 fig 8 TE2 connected between  TD and EL and is control by EM); 
in the light-emitting period (Lim fig 8 PD4), 
inputting, by the first voltage input end, the first voltage to the bottom gate of the driving transistor (Lim see fig 8 Node N2), 
under the control of the gate line (Lim see fig 7 and fig 8 GW), switching off, by the data writing sub-circuit (Lim see fig 7 and fig 8 GW switches TS on and off), the connection between the data line and the top gate of the driving transistor (Lim see fig 7 and fig 8 GW switches TS off. TS is between data line and TD), 
under the control of the light-emitting control line, switching on, by the light-emitting control sub-circuit, the connection between the second electrode of the driving transistor and the first electrode of the light-emitting element (Lim fig 7 TE2 connected between  TD and EL and is controlled by to switch on and off by EM),
controlling, by the storage sub-circuit, the potential of the top gate of the driving transistor, to turn on the driving transistor to drive the light-emitting element to emit light (Lim see fig 7 and timing diagram fig 8 Cst control potential of top gate of TD see Cst connected to TD via Node N1).

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view Lim2 and further in view of Chaji et al. US 20140084932.

Consider claim 3. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the driving transistor is an N-type transistor, and the first voltage is a negative voltage (Lim see timing diagrams for node N2 in fig 2 fig 6 fig 8 Vref is negative)
Lim as modified by Lim2 however does not disclose wherein the driving transistor is an N-type transistor,
Chaji however discloses the driving transistor is an N-type transistor (Para 0021 n-type or p-type drive transistor).
Lim as modified by Lim2 contains a "base" device/method of OLED pixel circuit with driving transistor.  Chaji contains a "comparable" device/method of OLED pixel circuit with driving transistor that has been improved in the same way as the claimed invention.  The known "improvement" of Chaji could have been applied in the same way to the "base" device/method of Lim as modified by Lim2 and the results would have been predictable and resulted in the driving transistor is an N-type transistor.  Furthermore, both Lim as modified by Lim2 and Chaji use and disclose similar functionality (i.e., using driving transistor to drive OLED in a pixel circuit) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
.

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Lim2 and further in view of Gong et al. US 20180144685.

Consider claim 11. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, and the first voltage is a constant negative voltage having a low voltage value (Lim see timing diagrams for node N2 in fig 2 fig 6 fig 8 Vref is negative).
Lim as modified by Lim2 however does not disclose wherein the double gate transistor is an N-type transistor.
Gong discloses wherein the double gate transistor is an N-type transistor. (Para 0143 driving TFT is n-type).

Lim as modified by Lim2 contains a "base" device/method of OLED pixel circuit with driving transistor.  Gong contains a "comparable" device/method of OLED pixel circuit with driving transistor that has been improved in the same way as the claimed invention.  The known "improvement" of Gong could have been applied in the same way to the "base" device/method of Lim as modified by Lim2 and the results would have been predictable and resulted in wherein the double gate transistor is an N-type transistor.  Furthermore, both Lim as modified by Lim2 and Gong use and disclose similar functionality (i.e., using driving transistor to drive OLED in a pixel circuit) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


4.	Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US in view Lim2 and further in view of Moon et al. US 20180005561.

Consider claim 12. Lim as modified by Lim2 discloses the pixel circuit according to claim 1, wherein the pixel circuit  (Lim fig 1 fig 4 fig 7) but does not disclose is arranged in a transparent display area of a display panel.

Moon discloses is arranged in a transparent display area of a display panel (Para 0028 the OLED panel may function as a transparent display panel in low resolution region and may function as an opaque display panel in high resolution region).
Lim as modified by Lim2 contains a "base" device/method of OLED pixel circuit in display panel.  Moon contains a "comparable" device/method of OLED display panel that has been improved in the same way as the claimed invention.  The known "improvement" of Moon could have been applied in the same way to the "base" device/method of Lim as modified by Lim2 and the results would have been predictable and resulted in is arranged in a transparent display area of a display panel.  Furthermore, 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 15. Lim as modified by Lim2 discloses the display panel (Lim see fig 9 display panel 110), comprising: an opaque display area (Lim see fig 9110 contains opaque display area) but does not disclose and a transparent display area, wherein the transparent display area of the display panel comprises the pixel circuit according to claim 1.

Moon discloses wherein the transparent display area of the display panel comprises the pixel circuit (Para 0028 the OLED panel may function as a transparent display panel in low resolution region and may function as an opaque display panel in high resolution region).
Lim as modified by Lim2 contains a "base" device/method of OLED pixel circuit in display panel.  Moon contains a "comparable" device/method of OLED display panel that has been improved in the same way as the claimed invention.  The known "improvement" of Moon could have been applied in the same way to the "base" device/method of Lim as modified by Lim2 and the results would have been predictable and resulted in wherein the transparent display area of the display panel comprises the pixel circuit Furthermore, both Lim as modified by Lim2 and Moon use and disclose similar functionality (i.e., driving OLED panel) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 16. Lim as modified by Lim2 and Moon discloses a method of forming a display panel, applied to form the display panel according to claim 15, wherein the method comprises: forming, in the transparent display area of the display panel (Moon para 0028), the bottom gate, an active layer, the top gate, a source and a drain of the driving transistor in sequence (Lim fig 3 double gate transistor bottom gate 21 active layer 22 top gate 25 and first and second electrodes 23 and 24), wherein the bottom gate is made of an opaque conductive material  (Lim Para 0106 lists several opaque materials ), and an orthographic projection of the active layer onto a plane of the bottom gate is within the bottom gate (see Lim fig 3).
Motivation to combine is similar to motivation in claim 15.

Consider claim 17. Lim as modified by Lim2 and Moon discloses a display device comprising the display panel according to claim 15 (Lim fig 9 100 OLED display and Moon Para 0028 the OLED panel may function as a transparent display panel in low resolution region and may function as an opaque display panel in high resolution region).
Motivation to combine is similar to motivation in claim 15.

5.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US in view Lim2 and further in view of Lee et al. US 20150379923. 

Consider claim 18. Lim as modified by Lim2 discloses pixel circuit according to claim 1, but do not disclose wherein the driving transistor further includes an active layer; an area of an orthographic projection of the active layer onto the plane where the bottom gate is located, is greater than area of the bottom gate.
Lee however discloses wherein the driving transistor further includes an active layer; an area of an orthographic projection of the active layer onto the plane where the bottom gate is located, is greater than area of the bottom gate (see fig 9A (b) where active layer is 23 and  12 is the bottom gate. Note that active layer area 23 is greater than bottom gate 12).
Lim as modified by Lim2 contains a "base" device/method of OLED pixel circuit in display panel.  Lee contains a "comparable" device/method of OLED display panel that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Lim as modified by Lim2 and the results would have been predictable and resulted in wherein the driving transistor further includes an active layer; an area of an orthographic projection of the active layer onto the plane where the bottom gate is located, is greater than area of the bottom gate. Furthermore, both Lim as modified by Lim2 and Lee use and disclose similar functionality (i.e., driving OLED panel) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 19. Lim as modified by Lim2 and Lee discloses the pixel circuit according to claim 18, wherein the top gate and the first electrode and the second electrode are on a first side of the active layer (Lim fig 3 23 24 1st and 2nd electrodes are above active layer 22); the bottom gate is at a second side of the active layer (Lim fig 3 21 bottom gate is on other side of active layer 22); the first side and the second side are opposite sides of the active layer (Lim fig 3) ; in a direction from the first electrode towards the second electrode, a width of the bottom gate is greater than a width of the top gate (Lee fig 9A bottom gate  12 width is larger than top gate 20 width) .
Motivation to combine is similar to claim 18.

Consider claim 20. Lim as modified by Lim2 and Lee discloses the pixel circuit according to claim 19, wherein the orthographic projection of the top gate onto the plane where the bottom gate is located, is within the bottom gate (Lee fig 9A bottom gate 12 width is larger than top gate 20 width and is position above bottom gate) .; and the bottom gate is reused as a light shielding layer for a channel of the driving transistor (Lee [0167] bottom gate 12 is bottom shield metal)
	Motivation to combine is similar to claim 18.




IV. RESPONSE TO ARGUMENTS

Applicant's arguments with respect to claims have been fully considered but are moot in view of the new grounds of rejection.
Applicant argues (pages 10) that the cited references do not disclose the features of the amended claim. Specifically the Applicant argues that Lim does not disclose wherein “wherein an area of the bottom gate is greater than an area of an orthographic projection of the top gate onto a place where the bottom gate is located.

The Office respectfully disagrees. Lim2 clearly shows in fig 8 where bottom gate is 320 and top gate is 345. As shown in the figure the bottom gate area is greater than top gate.  See rejection above for details. 
Claims 18-20 were added which were addressed by the updated office action and includes a new reference, Lee, which addresses the new features of the claims as highlighted in rejection above.
For at least these reasons he cited reference read on the claimed invention. 





IV. CONCLUSION 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park 20110148937 discloses an OLED display with double gate transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 06/09/2021Primary Examiner, Art Unit 2692